Carro, J.
(dissenting). My disagreement with the majority stems not from its statement of the law but from its application of the law to the remarkably sparse facts upon which the police officers predicated their hot pursuit of defendant. In my *150view, the police officers’ response was unwarranted given the paucity of information pursuant to which they acted and given their failure to observe first hand any evidence of criminality. It is axiomatic that judicial review of the legality of police conduct involves weighing "the interference such conduct entails against the precipitating and attendant conditions known to the police as the encounter unfolds” (People v Leung, 68 NY2d 734, 736). Consequently, proper judicial review requires that a court not gloss over marked deficiencies in the information known to the police in order to justify police conduct which, no matter how well intentioned, falls short of constitutional standards.
The contents of the radio transmission which precipitated the encounter between Police Officers Humberg and Cursio and defendant bears repeating: "Suspicious occupied auto, 566 Amsterdam — 566 Amsterdam. It seems that they’re casing a store in front of Heads-U-Win, black car, license number 699ZGY, occupied by three. Complainant is owner of the store”. Proceeding to the location, at around 8:15 p.m., the officers saw the described car, then unoccupied, in front of the Heads-U-Win hair salon. As Humberg approached the salon, people inside motioned towards the corner of 87th Street, which was approximately 60 to 70 feet away from the hair salon. On this evening, there were people walking up and down the sidewalk and a number of people standing on the corner. The officers’ attention, however, was directed at defendant and another black male on the corner, who reportedly were looking at the officers. Among the unspecified number of other persons on the corner, the officers also noticed a third black male leaning against a building.
As the officers approached the corner, defendant and the black male standing near him ran west on 87th Street, towards Broadway. The officers pursued the men, ordering them to stop. When the men ran in different directions, the officers continued their pursuit of defendant, as he was the slower of the two. When the officers were within 30 feet of defendant, defendant staggered and threw a gun to the ground. Humberg picked up the gun, while his partner grabbed defendant. The entire chase and capture took less than a minute.
Pursuit of a person who flees after having been approached by the police for investigatory purposes is justified only when reasonable suspicion exists that the person has committed or was about to commit a crime. (People v Leung, 68 NY2d, at 736; People v Howard, 50 NY2d 583, 592.) As to what consti*151tutes reasonable suspicion, the Court of Appeals has written that it "is the quantum of knowledge sufficient to induce an ordinarily prudent and cautious man under the circumstances to believe criminal activity is at hand * * * To justify such an intrusion, the police officer must indicate specific and articulable facts which, along with any logical deductions, reasonably prompted that intrusion. Vague or unparticularized hunches will not suffice * * * Nor will good faith on the part of the police be enough to validate an illegal interference with an individual” (People v Cantor, 36 NY2d 106, 112-113).
The facts known to the police officers herein, in combination with their limited observations at the scene, simply did not establish the necessary reasonable suspicion that defendant had committed or was then about to commit a crime. Beginning with the radio transmission itself, it is abundantly clear that no evidentiary foundation for it was ever established. All that can safely be concluded is that the hair salon owner thought his establishment was possibly being cased for a robbery. Yet, it is unknown what behavior by the three persons prompted the store owner to make such a conclusion. There is no information as to whether the store owner had any prior experience or training which would lend reliability to his conclusions. Nor did the officers seek information from the store owner to establish whether his assumptions had any basis in fact or were merely the product of perhaps unreasonable fear or even prejudice. The only fact confirmed was that the car described in the radio transmission was found in front of the hair salon, but unoccupied. However, this fact adds very little, since the police had no information by which to connect the car to defendant, and the car’s presence did not indicate anything about the conduct or intentions of the persons who had earlier occupied it.
Nor did the motioning by persons inside the hair salon to the corner, where numerous people were gathered, supply the officers with the necessary specific and articulable facts and information which would justify a conclusion that defendant, along with the black male standing next to him and a third black man leaning against a building were the subject of this unparticularized and unverified complaint.
The radio transmission made no mention of the race, sex, height, weight, dress or physical characteristics of the three suspicious persons. Except for the fact that defendant and the male next to him happened to look at the officers — a reaction certainly conducive to a number of innocent interpretations, *152especially given that the appearance of uniformed officers in any neighborhood is bound to elicit a host of reactions ranging from curiosity to anxiousness to mistrust — there are no facts to explain why the police narrowed their focus of inquiry to these persons as the subjects of the radio transmission. Other people were on the corner and more were walking along the sidewalk. It is not even known whether, when the persons in the store motioned towards the corner, they could actually see from the store who was on the corner. It may be that they had merely seen the three suspicious occupants of the car head towards the corner sometime earlier.
Nevertheless, despite the fact that the officers operated on what I can only conclude was a vague, unparticularized hunch that these three black men on the corner were the subjects of the unverified radio transmission, it is argued that this, in combination with the flight of two of the men, gave rise to a reasonable suspicion that these men had committed or were about to commit a crime. To conclude that the flight of two men, who were not specifically linked to the conclusory, unconfirmed, sparsely detailed radio transmission, nevertheless, when combined with this transmission, established reasonable suspicion of their criminality, invites decisions based on hunches and speculations, as opposed to articulable and objective facts, overlooks the generally accepted principle in this State that the use of evidence of flight to establish consciousness of guilt results in a very weak species of evidence (People v Moses, 63 NY2d 299, 308), and undermines the constitutional underpinnings of a citizen’s right not to answer questions or be forcibly detained absent reasonable suspicion.
While in People v Leung (supra) the Court of Appeals acknowledged that defendant Leung’s flight was a factor in establishing reasonable suspicion, that decision does not support the extent to which the majority herein relies on flight to establish reasonable suspicion of this defendant’s criminality. The facts of Leung themselves indicate the importance of maintaining a proper perspective on the significance of flight relative to other more probative factors which establish criminality, especially given the obvious tension in balancing a citizen’s constitutional right to remain silent and free from unreasonable detentions against the weak probative value of flight as evidence of guilt.
In Leung, plain-clothes police officers patrolling an area known for narcotics activity observed defendant engage in conversation with another person and pass to that person a 3 *153by 5-inch manila envelope typically used in drug transactions. (People v Leung, 68 NY2d, at 735.) As part of a rapidly unfolding, unbroken chain of events, the officers stepped out of their car and identified themselves, at which point the defendant immediately fled. (Supra.) The differences between Leung and the instant case are as remarkable as is the paucity of evidence upon which the officers herein acted. In Leung, the officers actually observed what a trained undercover officer patrolling a drug-prone area could reasonably and prudently believe was an illegal drug transaction. That the officers then immediately turned their attention to defendant would lead any reasonably prudent person standing in defendant’s shoes to believe that his activity had been seen, rendering reasonable the supposition that defendant Leung fled as the result of his consciousness of guilt.
The facts of People v Lopez (94 AD2d 627) also bear noting. In that case, the police officers observed defendant in the process of running away, carrying what appeared to be a woman’s pocketbook, continually looking behind him and finally crouching behind a parked car and peering over his shoulder. These observations, highly suggestive of the conclusion that defendant had just committed a robbery or theft, coupled with his quick departure upon hearing the patrol car’s siren and observing the police officers, did support a finding of reasonable suspicion sufficient to justify defendant’s detention. (Supra, at 627-628.) Again, the flight was part and parcel of an ongoing series of acts actually observed by the officers, which independent of the flight, were highly suggestive of criminal behavior.
This, however, is not the case here where the basis for the store owner’s conclusion that his shop was being cased was never revealed, the officers made no firsthand observations of behavior suggestive of criminality, aside from the very weak and ambiguous evidence of flight, and the two men who fled were never specifically linked to the radio transmission, except by a gesture from inside the store directed at the corner. Also, contrary to the direct connections in Leung (supra) and Lopez (supra) between defendants’ flight and the immediately preceding suspicious behavior observed by the police, the flight here was much more ambiguous and equally explicable as a reaction to the not uncommon fear many members of minority groups have of police officers about to approach them. The fact that only two men fled, although three were reported to have been engaged in suspicious behavior, also *154detracts from any attempt to link the persons who fled to the radio transmission.
In short, the flight added very little to the incredibly sparse information available to the police officers, and together with that information did not create a reasonable suspicion of criminality and did not warrant the police pursuit. The weapon having been seized as a direct result of that pursuit, it must be suppressed as the fruit of the poisonous tree, absent a showing of intentional abandonment unrelated to the chase. (People v Howard, supra, at 593.) Because the People’s claim, on appeal, that defendant abandoned the weapon was not argued below, that claim is not reviewable here (People v Johnson, 64 NY2d 617, 619, n 2), nor does it have merit. (See, People v Torres, 115 AD2d 93, 99.)
Accordingly, the order of the Supreme Court, New York County (Kristin Booth Glen, J.), entered July 30, 1985, granting defendant’s motion to suppress the gun, should be affirmed.
Sullivan, Rosenberger and Wallach, JJ., concur with Sandler, J. P.; Carro, J., dissents in an opinion.
Order, Supreme Court, New York County, entered on July 30, 1985, reversed, on the law, and the motion to suppress denied.